

Exhibit 10.6
DENALI THERAPEUTICS INC.
KEY EXECUTIVE CHANGE IN CONTROL AND SEVERANCE PLAN
(Effective November 10, 2017)


1. Introduction. This Denali Therapeutics Inc. Key Executive Change in Control
and Severance Plan (the “Plan”) has been established by Denali Therapeutics
Inc., a Delaware corporation, for the benefit of a select group of management or
highly compensated employees of the Employer, in order to provide them with
assurances of specified benefits if they (a) incur qualifying terminations of
employment, and (b) abide by the terms and conditions of participation in, and
receipt of such benefits, as set forth in the Plan. The Plan also provides
certain Participants with specified benefits in the event of a Change in
Control.


2. Important Terms. The following capitalized words and phrases will have the
meanings set forth in this Section 2, unless a different meaning is plainly
required by the context:


2.1.    “Administrator” means the Company, acting through the Compensation
Committee of the Board or another duly constituted committee of members of the
Board, or any person to whom the Administrator or the Board has delegated any
authority or responsibility with respect to the Plan pursuant to Section 13, but
only to the extent of such delegation.


2.2.    “Board” means the Board of Directors of the Company.


2.3.    “Cause” means (a) a Participant’s conviction of, or plea of guilty or
nolo contendere to, any crime involving dishonesty or moral turpitude or any
felony; or (b) a Participant’s (i) engagement in material dishonesty, willful
misconduct or gross negligence in each case in connection with the Participant’s
position at the Company, (ii) breach of any confidentiality, invention
assignment, non-disclosure, or non-solicitation agreement entered into between
the Company and the Participant, (iii) material violation of a written Company
policy or procedure that has been provided to the Participant causing
substantial injury to the Company, and/or (iv) willful refusal to perform the
Participant’s assigned duties to the Company, following written notice of such
refusal by the Company and a period of fifteen (15) days to cure the same and
the Participant’s failure to cure during such time period. No act or omission
shall be considered “willful” if such act or omission was done, or not done, in
the reasonable, good-faith belief that such act or omission was in the best
interests of the Company or upon the advice of counsel to the Company.


2.4.    “Change in Control” means the occurrence of any of the following events:


(a)a change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control. Further, if the
stockholders of the Company immediately before such change in ownership continue
to retain immediately after the change in ownership, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the stock
of the Company or of the ultimate parent entity of the Company, such event shall
not be considered a Change in Control under this subsection (a). For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or


1





--------------------------------------------------------------------------------





(b)a change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this subsection (b), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or


(c)a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (c), the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (i) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (ii)
a transfer of assets by the Company to: (A) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (B) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (C) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (D)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(c). For purposes of this subsection (c), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.


For purposes of this Section 2.4, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


Notwithstanding the preceding, no transaction will be a Change in Control under
this definition unless it is also a “change in control event” within the meaning
of Treasury Regulation Section 1.409A-3(i)(5).


Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (a) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


2.5.    “Change in Control Period” means the time period beginning on the
consummation of the first Change in Control to occur on or after the Effective
Date and ending on the date that is twelve (12) months following the
consummation of such Change in Control.


2.6.    “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code includes such section, any valid
regulation or other Treasury Department or Internal Revenue Service guidance
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing or superseding such section.


2.7.    “Company” means Denali Therapeutics Inc., a Delaware corporation, and
any successor that assumes the obligations of the Company under the Plan, by way
of merger, acquisition, consolidation or other transaction.


2.8.    “Deferred Payments” means any Severance Benefits to be paid or provided
to a Participant pursuant to this Plan and any other severance payments or
separation benefits to be paid or provided to such Participant, that in each
case, when considered together, are considered deferred compensation under
Section 409A.


2





--------------------------------------------------------------------------------





2.9.    “Disability” means “permanent and total disability” within the meaning
of Section 22(e)(3) of the Code. The Administrator will determine whether a
Participant has incurred a Disability based on such evidence as the
Administrator deems necessary or advisable.


2.10.    “Effective Date” means November 10, 2017.


2.11.    “Eligible Employee” means a member of a “select group of management or
highly compensated employees” (within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA) of an Employer who has been designated by the
Administrator as being eligible to participate in the Plan and has been provided
a Participation Agreement by the Administrator.


2.12.    “Employer” means, with respect to an Eligible Employee, the Company or
the parent or subsidiary of the Company that directly employs the Eligible
Employee.


2.13.    “ERISA” means the U.S. Employee Retirement Income Security Act of 1974,
as amended. Reference to a specific section of ERISA includes such section, any
valid regulation or other Department of Labor guidance promulgated thereunder,
and any comparable provision of any future legislation amending, supplementing
or superseding such section.


2.14.    “Good Reason” means the occurrence of one or more of the following
without a Participant’s written consent: (a) a change in the Participant’s
principal work location resulting in a new one-way commute that is more than
thirty-five (35) miles greater than the Participant’s one-way commute prior to
the change in the Participant’s principal work location, regardless of whether
Participant receives an offer of relocation benefits, (b) a material reduction
in the Participant’s authority, duties and/or responsibilities as compared to
the Participant’s authority, duties and/or responsibilities in effect
immediately prior to the occurrence of the event, or (c) a material reduction in
the Participant’s base compensation as compared to the Participant’s base
compensation in effect immediately prior to the occurrence of the event;
provided, however, that no such occurrence will constitute Good Reason unless
(i) the Participant gives the Employer a written notice of termination for Good
Reason not more than ninety (90) days after the initial existence of the
condition, (ii) the grounds for termination (if susceptible to correction) are
not corrected by the Employer within thirty (30) days of its receipt of such
notice, and (iii) the Participant’s Involuntary Termination occurs within ninety
(90) days following the Employer's receipt of such notice.


2.15.    “Grandfathered Award” means a Time-Based Equity Award, if any, granted
to an applicable Participant before the Effective Date.


2.16.    “Involuntary Termination” means a Non-CIC Involuntary Termination or a
CIC Involuntary Termination, in each case, under the circumstances described in
Section 4 or Section 5, respectively.


2.17.    “Participant” means an Eligible Employee who has timely and properly
executed and delivered his or her Participation Agreement to the Administrator,
as set forth therein. A Participant’s Severance Benefit levels will be
determined by the Administrator, in its sole discretion, and reflected in the
Participation Agreement.


2.18.    “Participation Agreement” means the individual agreement (as will be
provided by separate cover as Appendix A) provided by the Administrator to an
Eligible Employee designating him or her as such; provided, however, that, after
a Participation Agreement has been entered into between a Participant and the
Employer, it may be modified only by a supplemental written agreement executed
by both Participant and the Employer.


2.19.    “Section 409A” means Section 409A of the Code.


3





--------------------------------------------------------------------------------





2.20.    “Section 409A Limit” means two (2) times the lesser of: (a) the
Participant’s annualized compensation based upon the annual rate of pay paid to
the Participant during the Participant’s taxable year preceding the
Participant’s taxable year of the Participant’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (b) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which the Participant’s employment is terminated.


2.21.    “Severance Benefits” means the compensation and other benefits that a
Participant will be provided under the Plan in the circumstances described in
Section 4 or Section 5, as applicable.


2.22.    “Time-Based Equity Award” means any Company equity compensation award
(including, but not limited to, stock options, stock appreciation rights,
restricted stock, restricted stock units, performance shares, performance stock
units) granted to an applicable Participant that, as of the applicable date, is
scheduled to vest based solely on the Participant’s continued service with the
Employer through the scheduled date(s) of vesting. For the avoidance of doubt,
an outstanding equity compensation award (or portion thereof) granted to a
Participant for which, as of the applicable date, any performance-based vesting
requirements have been fully achieved or waived, and which remains subject
solely to vesting requirements based solely on the Participant’s continued
service with the Employer through the scheduled date(s) of vesting, is
considered a “Time-Based Equity Award” as of the applicable date.


3. Eligibility for Severance Benefits. A Participant is eligible for Severance
Benefits, as described in Section 4 or Section 5, as applicable, only if he or
she is an Eligible Employee on the date he or she experiences an Involuntary
Termination and otherwise satisfies the requirements of the Plan.


4. Involuntary Termination Outside the Change in Control Period. If, outside of
the Change in Control Period, (a) a Participant terminates his or her employment
with the Employer for Good Reason, or (b) the Employer terminates the
Participant’s employment for a reason other than (x) Cause, (y) the
Participant’s death, or (z) the Participant’s Disability (in each case of (a) or
(b), a “Non-CIC Involuntary Termination”), then subject to Sections 8 through 12
and the Participant’s compliance with Section 7, the Participant will receive
the following Severance Benefits:


4.1.    Cash Severance Payments. Payments of cash severance for the period and
in the amounts set forth in the Participant’s Participation Agreement; and


4.2.    In-lieu of COBRA Benefit. If, on the day immediately before the
Participant’s Non-CIC Involuntary Termination, the Participant and any
qualifying spouse and/or other dependents of the Participant (“Family Members”),
have coverage under a group health plan sponsored by the Company or any parent
or subsidiary of the Company (“Qualifying Health Coverage”), a lump sum cash
payment in an aggregate amount equal to a specified number of months of the
Monthly COBRA Premium Amount (as defined below), as set forth in the
Participant’s Participation Agreement. “Monthly COBRA Premium Amount” for
purposes of the Plan means the applicable monthly premium cost that a
Participant otherwise would be required to pay to continue Qualifying Health
Coverage pursuant to the federal Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended (“COBRA”), which amount will be determined based on the
premium otherwise payable for the first month of such COBRA continuation
coverage, including the two-percent (2%) administrative charge, if applicable.
For the avoidance of doubt, any such payment will be made regardless of whether
the Participant (and/or any Family Members) actually elect COBRA continuation
coverage. Notwithstanding anything to the contrary in the Plan or any
Participation Agreement, if at any time the Company determines in its sole
discretion that the payment contemplated by this Section 4.2 cannot be provided
to a Participant without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), such Participant
will not receive such payment or any benefits or payments in lieu thereof.


4





--------------------------------------------------------------------------------





5. Involuntary Termination During the Change in Control Period. If, during the
Change in Control Period, (a) a Participant terminates his or her employment
with the Employer for Good Reason, or (b) the Employer terminates the
Participant’s employment for a reason other than (x) Cause, (y) the
Participant’s death, or (z) the Participant’s Disability (in each case of (a) or
(b), a “CIC Involuntary Termination”), then, subject to Sections 8 through 12
and the Participant’s compliance with Section 7, the Participant will receive
the following Severance Benefits:


5.1.    Cash Severance Payments. Payments of cash severance for the period and
in the amounts set forth in the Participant’s Participation Agreement;


5.2.    Time-Based Equity Award Vesting Acceleration Benefit. The Participant’s
Time-Based Equity Awards, if any, which are outstanding and unvested as of the
date of the Participant’s CIC Involuntary Termination, will accelerate and vest
as to the amount(s) set forth in the Participant’s Participation Agreement, as
applicable; and


5.3.    In-Lieu of COBRA Benefit. If, on the day immediately before the
Participant’s CIC Involuntary Termination, the Participant and any Family
Members have Qualifying Health Coverage , a lump sum cash payment in an
aggregate amount equal to a specified number of months of the Monthly COBRA
Premium Amount, as set forth in the Participant’s Participation Agreement. For
the avoidance of doubt, any such payment will be made regardless of whether the
Participant (and/or any Family Members) actually elect COBRA continuation
coverage. Notwithstanding anything to the contrary in the Plan or any
Participation Agreement, if at any time the Company determines in its sole
discretion that the payments contemplated by this Section 4.2 cannot be provided
to a Participant without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), such Participant
will not receive such payment or any benefits or payments in lieu thereof.


6. Grandfathered Award Vesting Acceleration Benefit Upon a Change in Control. In
the event of a Change in Control, a Participant’s Grandfathered Awards, if any,
which are then outstanding and unvested will accelerate and vest as to the
amount(s) set forth in the Participant’s Participation Agreement, as applicable.


7. Limitation on Payments. In the event that the severance and other benefits
provided for in this Plan or otherwise (“280G Payments”) payable to a
Participant (i) constitute “parachute payments” within the meaning of Section
280G of the Code (“Section 280G”), and (ii) but for this Section 7, would be
subject to the excise tax imposed by Section 4999 of the Code (“Section 4999”),
then the 280G Payments will be either:


(a)delivered in full, or


(b)delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999,


5





--------------------------------------------------------------------------------





whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Participant on an after-tax basis, of the greatest amount
of benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999. If a reduction in severance and/or other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (i) cancellation
of awards granted “contingent on a change in ownership or control” (within the
meaning of Section 280G), which will occur in the reverse order of the date of
grant for such awards (i.e., the most recently granted awards will be reduced
first); (ii) reduction of cash payments, which will occur in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced, (iii) reduction of acceleration of vesting of equity
awards, which will occur in the reverse order of the date of grant for such
awards (i.e., the vesting of the most recently granted equity awards will be
reduced first), (iv) reduction of other benefits paid or provided to the
Participant, which will occur in reverse chronological order such that the
benefit owed on the latest date following the occurrence of the event triggering
such excise tax will be the first benefit to be reduced. If more than one equity
award was made to the Participant on the same date of grant, all such awards
will have their acceleration of vesting reduced pro rata. Notwithstanding the
foregoing, to the extent the Company submits any payment or benefit payable to
the Participant under this Plan or otherwise to the Company’s stockholders for
approval in accordance with Treasury Regulation Section 1.280G-1 Q&A 7, the
foregoing provisions shall not apply following such submission and such payments
and benefits will be treated in accordance with the results of such vote, except
that any reduction in, or waiver of, such payments or benefits required by such
vote will be applied without any application of discretion by the Participant
and in the order prescribed by this Section 7 . In no event will a Participant
have any discretion with respect to the ordering of payment reductions.


Unless the Participant and the Company otherwise agree in writing, any
determination required under this Section 7 will be made in writing by a
nationally recognized firm of independent public accountants or valuation firm
selected by the Company or such other person or entity to which the parties
mutually agree (the “Firm”), whose determination will be conclusive and binding
upon the Participant and the Company. For purposes of making the calculations
required by this Section 7 the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999. The
Participant and the Company will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section 7. The Company will bear all costs the Firm may reasonably
incur in connection with any calculations contemplated by this Section 7.


8. Conditions to Receipt of Severance Benefits.


8.1.    Release Agreement. Notwithstanding any contrary Plan provision, as a
condition to receiving any Severance Benefits, a Participant (or, after a
Participant’s death, an authorized representative of the Participant’s estate)
will be required to sign and not revoke a separation and release of claims
agreement in a form reasonably satisfactory to the Company (the “Release”). In
all cases, the Release must become effective and irrevocable no later than the
sixtieth (60th) day following the Participant’s Involuntary Termination (the
“Release Deadline Date”). If the Release does not become effective and
irrevocable by the Release Deadline Date, the Participant will forfeit any right
to any Severance Benefits. In no event will any Severance Benefits be paid or
provided to the Participant until the Release becomes effective and irrevocable.


8.2.    Other Requirements. A Participant’s receipt of Severance Benefits will
be subject to the Participant continuing to comply with the provisions of the
Participant’s Release and the terms of any confidentiality, proprietary
information and inventions agreement and any other written agreement or
agreements between the Participant and the Employer under which the Participant
has a material duty or obligation to the Employer. Any Severance Benefits will
terminate immediately for a Participant if the Participant, at any time,
violates any such agreement and/or his or her Release, and Participant will be
obligated to repay all Severance Benefits paid or provided to the Participant.


6





--------------------------------------------------------------------------------





9. Timing of Severance Benefits. Except as otherwise provided in a Participant’s
Participation Agreement and subject to Section 11, any Severance Benefits that
are payable to a Participant in cash will be paid (or in the case of Severance
Benefits scheduled to be paid in installments, will commence) on the first
Employer payroll date following the Release Deadline Date (such payment date,
the “Severance Start Date”), with any payments due thereafter to be made as
provided in this Plan or the applicable Participation Agreement.


10. Exclusive Benefit. The benefits, if any, provided under this Plan will be
the exclusive benefits for a Participant related to his or her termination of
employment with the Employer and/or a change in control of the Company and will
supersede and replace any severance and/or change in control benefits set forth
in any offer letter, employment or severance agreement and/or other agreement
between the Participant and the Employer. For the avoidance of doubt, if a
Participant was otherwise eligible to participate in any other Employer
severance and/or change in control plan (whether or not subject to ERISA), then
participation in this Plan will supersede and replace eligibility in such other
plan.


11. Section 409A. Notwithstanding anything to the contrary in this Plan or any
Participation Agreement:


(a)No Deferred Payments, if any, will be paid or provided until the Participant
has a “separation from service” within the meaning of Section 409A (a
“Separation from Service”). Similarly, no Severance Benefits payable to a
Participant, if any, which otherwise would be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A‑1(b)(9), will be payable until the
Participant has a Separation from Service.


(b)It is intended that none of the Severance Benefits will constitute Deferred
Payments but rather will be exempt from Section 409A as a payment that would
fall within the “short-term deferral period” as described in subsection (c)
below or resulting from an involuntary separation from service as described in
subsection (d) below. In no event will a Participant have discretion to
determine the taxable year of payment of any Deferred Payment.


(c)If a Participant is a “specified employee” within the meaning of Section 409A
at the time of the Participant’s Separation from Service (other than due to
death), then the Deferred Payments, if any, that are payable within the first
six (6) months following the Participant’s Separation from Service, will become
payable on the date six (6) months and one (1) day following the date of the
Participant’s Separation from Service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. However, in the event of the Participant’s death following
the Participant’s Separation from Service, but before the six (6)-month
anniversary of the Separation from Service, then any payments delayed in
accordance with this subsection (c) will be payable in a lump sum as soon as
administratively practicable after the date of the Participant’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Plan is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.


(d)Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this Section
11.


(e)Any amount paid under this Plan that qualifies as a payment made as a result
of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of this Section
11. All amounts paid under this Plan will be paid to the applicable Participant
as provided under the Plan and the Participant’s Participation Agreement, but in
no event later than the last day of the second taxable year of the Participant
following the taxable year of the Participant in which his or her Separation
from Service occurs.


7





--------------------------------------------------------------------------------





(f)The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the payments and benefits to be
provided under the Plan will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. Notwithstanding anything to the contrary in the Plan, including but not
limited to Sections 13 and 15, the Company reserves the right to amend the Plan
as it deems necessary or advisable, in its sole discretion and without the
consent of the Participants, to comply with Section 409A or to avoid income
recognition under Section 409A prior to the actual payment of benefits under the
Plan or imposition of any additional tax. In no event will the Company or any
other Employer reimburse a Participant for any taxes that may be imposed on the
Participant as result of Section 409A.


12.Withholdings. Notwithstanding anything to the contrary in the Plan or any
Participation Agreement, the Employer will withhold from any Severance Benefits
all applicable U.S. federal, state, local and non-U.S. taxes required to be
withheld and any other required payroll deductions.


13.Administration. The Company is the administrator of the Plan (within the
meaning of Section 3(16)(A) of ERISA). The Plan will be administered,
interpreted and operated by the Administrator (in its sole discretion). The
Administrator will have the exclusive right and full discretion (a) to interpret
the Plan, (b) to designate the management or highly compensated employees of the
Employer who are eligible to participate in the Plan and to provide
Participation Agreements to any such Eligible Employees, (c) to decide any and
all matters arising under the Plan or any Participation Agreement (including the
right to remedy possible ambiguities, inconsistencies, or omissions), (d) to
make, amend and rescind such rules as it deems necessary or appropriate for the
proper administration of the Plan, and (e) to make all other determinations and
resolve all questions of fact necessary or advisable for the administration of
the Plan, including eligibility for any benefit or payment under the Plan. In
accordance with Section 2.1, the Administrator may, in its sole discretion and
on such terms and conditions as it may provide, delegate in writing to one or
more officers of the Company all or any portion of its authority or
responsibility with respect to the Plan All decisions, interpretations and/or
other actions of the Administrator and its authorized delegates (including with
respect to whether an Involuntary Termination or a Change in Control has
occurred) will be final, conclusive and binding on all persons and will be given
the maximum possible deference permitted by law. The Administrator is the
appropriate named fiduciary of the Plan solely for purposes of the Plan’s claims
and appeal procedures set forth in Section 16.


14.Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections 2.1 and 13, each such officer will not
be excluded from participating in the Plan if otherwise eligible, but he or she
is not entitled to act upon or make determinations regarding any matters
pertaining specifically to his or her own benefit or eligibility under the Plan.
The Administrator will act upon and make determinations regarding any matters
pertaining specifically to the benefit or eligibility of each such officer under
the Plan.


15.Amendment or Termination. The Company, by action of the Board or the
Administrator, reserves the right to amend or terminate the Plan at any time,
without advance notice to any Participant and without regard to the effect of
the amendment or termination on any Participant or on any other individual. Any
amendment or termination of the Plan must be in writing. In addition, and
notwithstanding the preceding, the Company may not, without a Participant’s
written consent, amend or terminate the Plan in any way, nor take any other
action, that (a) prevents that Participant from becoming eligible for Severance
Benefits under the Plan, or (b) reduces or alters to the detriment of the
Participant the Severance Benefits payable, or potentially payable, to a
Participant under the Plan (including, without limitation, imposing additional
conditions).


8





--------------------------------------------------------------------------------





16.Claims and Appeal Procedures.


16.1.    Claims Procedure. Any Participant who believes he or she is entitled to
but has not received a benefit or payment under the Plan or disagrees with the
determination of the amount of any Plan benefit or payment or any other decision
regarding his or her interest under the Plan (or his or her authorized legal
representative) (the “Claimant”) must submit such claim for (the “Claim”) in
writing to the Administrator at the following address within ninety (90)
calendar days after the date the Claimant first knew or should have known of the
facts on which the Claim is based, unless the Administrator consents otherwise
in writing: Denali Therapeutics Inc., Attn: Administrator of the Change in
Control and Severance Plan, 151 Oyster Point Blvd., 2nd Floor, South San
Francisco, CA 94080.


16.1.1.    Non-Disability Benefit Claim. If a Non-Disability Benefit Claim (as
defined below) is denied (in full or in part), the Claimant will be provided a
written notice of such denial within ninety (90) days after such Claim is
received by Administrator in accordance with Section 16.1, unless special
circumstances require an extension of time (up to ninety (90) days), in which
case written notice of the extension will be given to the Claimant within the
initial ninety (90)-day review period. This notice of extension will indicate
the special circumstances requiring the extension of time and the date by which
the Administrator expects to render its decision on the Non-Disability Benefit
Claim. The denial notice will include: (a) the specific reason(s) for the
denial; (b) references to the specific Plan provision(s) on which the denial was
based; (c) a description of any additional material or information that is
necessary to perfect the Claim; (d) a description of the Plan’s procedures for
appealing the denial and the time limits applicable to such procedures; and (e)
any other information required by ERISA. A “Non-Disability Benefit Claim” means
a Claim that does not involve any determination of Disability by the
Administrator.


16.1.2.    Disability Benefit Claim. If a Disability Benefit Claim (as defined
below) is denied (in full or in part), the Claimant will be provided a written
notice of such denial within forty-five (45) days after such Claim is received
by the Administrator in accordance with Section 16.1. However, the forty-five
(45)-day time period may be extended for up to two (2) thirty (30)-day periods
for matters beyond the control of the Administrator, in which case the Claimant
will be notified in writing of the extension within the initial forty-five
(45)-day or thirty (30)-day review period, as applicable, the circumstances
requiring the extension and the date by which the Administrator expects to
render its decision. Any notice of extension also will explain the standards on
which the entitlement to a Plan benefit is based, the unresolved issues that
prevent a decision on the Disability Benefit Claim and the additional
information needed to resolve those issues, and notice that the Claimant will be
afforded at least forty-five (45) calendar days within which to provide the
specified information, in which case the period for making the determination on
such Claim will be tolled from the date the notification of extension was
provided until the Claimant responds to the request for additional information.
No additional extensions may be made, except with the Claimant’s voluntary
consent. The denial notice will include: (a) the specific reason(s) for the
denial; (b) references to the specific Plan provision(s) on which the denial was
based; (c) a description of any additional material or information that is
necessary to perfect such Claim; (d) a copy of any internal rule, guideline,
protocol or other similar criteria relied on in denying such Claim or a
statement that such rule, guideline, protocol or other similar criteria was
relied on in denying such Claim and that a copy of it will be provided without
charge upon request; (e) a description of the Plan’s procedures for appealing
the denial; and (f) any other information required by ERISA. A “Disability
Benefit Claim” means a Claim that involves a determination of Disability by the
Administrator.


9





--------------------------------------------------------------------------------





16.2.    Appeal Procedure. A Claimant may appeal any denied Claim by filing a
request for review of such denial in writing with the Administrator at the
address noted in Section 16.1. Such request must be made within sixty (60) days
following the date the Claimant received the written notice of denial (or, in
the case of a Disability Benefit Claim, within one hundred and eighty (180) days
following receipt of the denial). The Claimant then has the right to review and
obtain copies of all documents and other information relevant to the Claim, upon
request and at no charge, and to submit comments, documents and other
information relating to the Claim in writing. The Administrator will provide
written notice of its decision on review (whether or not adverse) within sixty
(60) days after it receives a timely review request (or in the case of a
Disability Benefit Claim, within forty-five (45) days after receipt of a timely
review request), unless special circumstances require a longer period of time,
in which case a decision will be rendered as soon as possible, but not later
than one hundred and twenty (120) days after receipt of the timely review
request (or, in the case of a Disability Benefit Claim, not later than ninety
(90) days after the timely review request). The Claimant will be given written
notice of any such extension before the end of the original 60-day review period
(or 45-day review period in the case of a Disability Benefit Claim), as well as
the special circumstances requiring the extension of time and the date by which
the Administrator expects to render its decision. In the case of a Disability
Benefit Claim, the review of the appealed Claim will be conducted by the
Administrator (who will not be the individual who decided the initial Claim nor
the subordinate of such individual). In deciding an appeal of any denied
Disability Benefit Claim that is based in full or in part on a medical judgment,
the Administrator will consult with a health care professional (who will neither
be an individual who was consulted in connection with the initial Claim nor the
subordinate of such individual) who has appropriate training and experience in
the field of medicine involved in the medical judgment. Any medical or
vocational experts whose advice was obtained on behalf of the Administrator in
connection with such denied Claim will be identified, regardless of whether the
advice was relied upon in denying the Claim.


If the Administrator denies the appealed Claim, the notice of denial will
include: (a) the specific reason(s) for the denial; (b) references to the
specific provision(s) of the Plan on which the denial was based; (c) a statement
that the Claimant will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents and other information relevant to the
Claim; (d) in the case of a Disability Benefit Claim, a copy of any internal
rule, guideline, protocol or other similar criteria relied on in denying the
appeal or a statement that such rule, guideline, protocol or other similar
criteria was relied on in denying the appeal and that a copy of it will be
provided without charge upon request; (e) a statement regarding the claimant’s
right to bring an action under Section 502(a) of ERISA following the denial on
review; and (f) any other information required by ERISA.


16.3.    Exhaustion of Plan’s Claims and Appeal Procedure Required; Limitations
on any Legal Actions; Venue. Exhaustion of the Plan’s applicable claims and
appeal procedure set forth in this Section 16 is mandatory for resolving any
Claim under the Plan before initiating any legal action relating to the Claim.
Any legal action with respect to a Claim, if permitted, must be brought (a) no
later than one (1) year after the Administrator’s denial of such Claim on
appeal, regardless of any state or federal statutes establishing provisions
relating to limitations on actions, and (b) in the U.S. District Court for the
Northern District of California. In any such action, all determinations made by
the Administrator (and its authorized delegates) in connection with its review
of the Claim will be afforded the maximum possible deference permitted by law.


17.Attorneys’ Fees. The parties shall each bear their own expenses, legal fees
and other fees incurred in connection with this Plan. Notwithstanding the
foregoing, in the event that a Participant is required to incur attorneys’ fees
in order to obtain any Severance Benefit, and the Participant prevails on at
least one material issue related to his or her Claim for such benefit, then the
Company will reimburse the reasonable attorneys’ fees so incurred by the
Participant.


18.Source of Payments. The Plan will be maintained at all times in a manner to
be considered “unfunded” for purposes of ERISA. All payments under the Plan will
be paid from the general funds of the Company; no separate fund will be
established under the Plan, and the Plan will have no assets. No right of any
person to receive any payment under the Plan will be any greater than the right
of any other general unsecured creditor of the Company or other Employer.
10





--------------------------------------------------------------------------------







19.Inalienability. In no event may any current or former employee of the
Employer sell, transfer, anticipate, assign or otherwise dispose of any right or
interest he or she may have under the Plan. At no time will any such right or
interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process. If any Severance Benefit is payable to a
Participant who is unable to care for his or her affairs, payment may be made
directly to his or her legal guardian or personal representative.

20.Death. Notwithstanding anything to the contrary in the Plan, if a Participant
dies after his or her Involuntary Termination and after the Participant (or the
authorized representative of the Participant’s estate) have timely executed and
returned the applicable Release to the Administrator (without having timely
revoked it) but before receiving all of the Severance Benefits otherwise payable
to him or her, such benefits instead will be paid to the executor of the
Participant’s estate, on behalf of the estate, at the time(s) and in the form(s)
applicable to such Severance Benefits under the Plan.


21.No Enlargement of Employment Rights. Neither the establishment or maintenance
or amendment of the Plan, nor the making of any benefit payment hereunder, will
be construed to confer upon any individual any right to continue to be an
employee of the Employer. The Employer expressly reserves the right to discharge
any of its employees at any time, with or without cause or notice, as permitted
by applicable law.


22.Successors. Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Plan and agree expressly to perform the obligations
under the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.


23.Applicable Law. The Plan is intended to be an unfunded deferred compensation
plan within the meaning of U.S. Department of Labor Regulation Section
2520.104-23 and will be construed, administered and enforced as such in
accordance with ERISA. To the extent applicable, the internal substantive laws
of the state of California (but not its conflict of laws provisions) will apply.


24.Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.


25.Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning, construction or
interpretation of the Plan’s provisions.


26.Indemnification. The Company hereby agrees to indemnify and hold harmless the
officers and employees of the Company, and the members of its Board, from all
losses, claims, costs or other liabilities arising from their acts or omissions
in connection with the administration, amendment or termination of the Plan, to
the maximum extent permitted by applicable law. This indemnity will cover all
such liabilities, including judgments, settlements and costs of defense. The
Company will provide this indemnity from its own funds to the extent that
insurance does not cover such liabilities. This indemnity is in addition to and
not in lieu of any other indemnity provided to such person by the Company.


27.No Guarantee of Tax Consequences. Neither the Administrator, the Board, the
Company nor any other Employer makes any guarantees regarding the tax treatment
to any person of any benefits or payments provided under the Plan.
11






--------------------------------------------------------------------------------





CEO [To the extent designated for such benefit levels by the Administrator]


Appendix A


Denali Therapeutics Inc. Key Executive Change in Control and Severance Plan
[Amended and Restated] Participation Agreement


Denali Therapeutics Inc. (the “Company”) is pleased to inform you that you are
eligible to participate in the Denali Therapeutics Inc. Key Executive Change in
Control and Severance Plan (the “Plan”). [This Amended and Restated
Participation Agreement (this “Participation Agreement”) replaces and supersedes
in full all participation agreements under the Plan previously signed by you,
including the participation agreement signed by you on [DATE].]


A copy of the Plan has been delivered to you with this Participation Agreement.
Your participation in the Plan is subject to all of the terms and conditions of
the Plan, including this Participation Agreement. The capitalized terms used but
not defined herein will have the meanings ascribed to them in the Plan.


In order to actually become a Participant in the Plan, you must complete and
sign this Participation Agreement, and return it to [INSERT APPLICABLE INFO]. We
ask that you do so as soon as practicable.


If you are a Participant, then subject to the terms and conditions of the Plan,
you will receive the following benefits or payments under the Plan, as
applicable:


[Applicable only to Participant who serves as CEO as of the Initial Adoption of
the Plan: I. Change in Control


In the event of a Change in Control, the vesting schedule of any
then-outstanding and unvested Grandfathered Awards held by you will be
accelerated in part so that the number of shares, if any, subject to each such
Grandfathered Award that would otherwise have first become vested in the period
between the date of consummation of the Change in Control and the date on which
all but the unvested shares subject to each such Grandfathered Award that would
have vested in the final twelve (12) months of the vesting period will have
first become vested will immediately become vested and exercisable, as
applicable. The remaining number of shares subject to each such Grandfathered
Award representing the last twelve (12) months of vesting will continue to be
eligible to vest in accordance with the original vesting schedule within the
next twelve (12) months set forth in the applicable award agreements for such
awards, if any. By way of illustration, if, on the date of consummation of a
Change in Control, you hold an unvested Grandfathered Award in the form of stock
options that vest over a remaining period of thirty-six (36) months, then the
shares subject to such stock option that would have vested over the next
twenty-four (24) months will accelerate in full, and shares subject to such
stock option that would have vested over the remaining twelve (12) months would
continue to vest from and after the Change in Control over the twelve (12)
months following the Change in Control, subject to the provisions of Paragraph
III.3. of this Participation Agreement. ]


II. Non-CIC Involuntary Termination


If, outside of the Change in Control Period, you incur a Non-CIC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive the following Severance Benefits:


1. Cash Severance Benefits.
a. Base Salary. One hundred percent (100%) of your annual base salary (as in
effect as of the date of your Non-CIC Involuntary Termination or, if your
Non-CIC Involuntary Termination is pursuant to clause (iii) of the Good Reason
definition, as in effect as of immediately prior to the reduction triggering
your grounds for Good Reason) paid ratably over a period of twelve (12) months,
beginning on the Severance Start Date.





--------------------------------------------------------------------------------





b. [Applicable only to Participant who serves as CEO as of the Initial Adoption
of the Plan: Pro-Rated Bonus. A lump sum payment equal to the annual target
bonus you would otherwise be eligible to receive from the Employer for the
fiscal year in which the Non-CIC Involuntary Termination occurs, assuming the
achievement of all annual targets at one hundred percent (100%), pro-rated for
the portion of such year during which you were employed by the Employer. Any
such payment will be paid on the Severance Start Date. ]


2. In-Lieu of COBRA Benefit. If, on the day immediately before the Non-CIC
Involuntary Termination occurs, you and any Family Members have Qualifying
Health Coverage, a lump sum payment in an aggregate amount equal to twelve (12)
months of the Monthly COBRA Premium Amount. Any such payment will be paid on the
Severance Start Date. Notwithstanding anything to the contrary in the Plan or
this Participation Agreement, if at any time the Company determines in its sole
discretion that the payments contemplated by this Paragraph II.2. of this
Participation Agreement cannot be provided to you without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), you will not receive such payment or any benefits or payments in lieu
thereof.


III. CIC Involuntary Termination


If, during the Change in Control Period, you incur a CIC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive the following Severance Benefits:


1. Cash Severance Benefits.
a. Base Salary. Two hundred percent (200%) of your annual base salary (as in
effect immediately prior to your CIC Involuntary Termination or, if your Non-CIC
Involuntary Termination is pursuant to clause (iii) of the Good Reason
definition, as in effect as of immediately prior to the reduction triggering
your grounds for Good Reason), paid ratably over a period of twenty-four (24)
months, in accordance with the Employer’s normal payroll policies and practices.
The severance payments pursuant to the prior sentence shall commence on the
Severance Start Date.


a. Target Bonus. A lump sum payment equal to two hundred percent (200%) of the
annual target bonus you would otherwise be eligible to receive from the Employer
for the fiscal year in which the CIC Involuntary Termination occurs, assuming
the achievement of all annual targets at one hundred percent (100%). Any such
payment will be paid on the Severance Start Date.


2. In-Lieu of COBRA Benefit. If, on the day immediately before the CIC
Involuntary Termination occurs, you and any Family Members have Qualifying
Health Coverage, a lump sum payment in an aggregate amount equal to twenty-four
(24) months of the Monthly COBRA Premium Amount. Any such payment will be paid
on the Severance Start Date. Notwithstanding anything to the contrary in the
Plan or this Participation Agreement, if at any time the Company determines in
its sole discretion that the payments contemplated by this Paragraph III.2. of
this Participation Agreement cannot be provided to you without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), you will not receive such payment or any benefits or payments in
lieu thereof.


3. Time-Based Equity Award Vesting Acceleration. One hundred percent (100%) of
your then outstanding and unvested Time-Based Equity Awards automatically will
become vested in full and, if applicable, exercisable (each, an “Accelerated
Award”). The period over which an Accelerated Award may be exercised, if
applicable, will be governed by the applicable provisions of the Company’s
equity compensation plan under which such award had been granted and the related
award agreement. Any Accelerated Awards that are restricted stock units,
performance units or similar awards will be paid to you on the Release Deadline
Date; the acceleration of an Accelerated Award that is a stock option or shares
of restricted stock shall be effective immediately upon the timely effectiveness
of the Release.





--------------------------------------------------------------------------------





For the avoidance of doubt, no Company equity compensation award held by you
that is outstanding as of the Effective Date and is subject to performance-based
vesting will be subject to any “single trigger” or similar acceleration of
vesting upon a Change in Control, change of control or similar event (but will
vest upon achievement of the relevant performance metrics in connection with
such event to the extent provided under the equity award’s terms), and no such
award will be subject to acceleration of vesting in connection with a
termination of your employment upon or following a Change in Control, change of
control or similar event, in each case, unless determined otherwise by the Board
or the Compensation Committee of the Board following the date hereof; in the
event any such performance-metrics have not been achieved in connection with the
Change in Control, change of control or similar event, such performance-based
equity awards will be treated in accordance with the terms of Section 9 of the
2015 Stock Incentive Plan.


In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Administrator the
Release, as set forth therein, which must become effective and irrevocable
within the requisite period set forth in the Release and is subject to the
Release timing requirements specified in the Plan. Also, as set forth in the
Plan, any benefits or payments for which you otherwise become eligible under the
Plan will be reduced if necessary to avoid such benefits from becoming subject
to “golden parachute” excise taxes under the Code.


Please note that the Employer will withhold from any Plan benefits or payments
all applicable U.S. federal, state and local, and non-U.S. taxes required to be
withheld and any other required payroll deductions. All Severance Benefits are
subject to the terms and conditions of the Plan, including but not limited to
Section 11 of the Plan.


By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
Plan; (2) you have carefully read this Participation Agreement and the Plan,
including, but not limited to, the terms and conditions of participation in, and
receipt of any benefits or payments, under the Plan; (3) you agree that the
decisions and determinations of the Administrator under the Plan (and its
authorized delegates) will be final and binding on you and your successors, and
will be given the maximum possible deference permitted by law; and (4) you agree
that your participation in the Plan and this Participation Agreement replaces in
its entirety any severance and/or change in control provisions set forth in any
offer letter, employment agreement, severance and/or change in control
agreement, or other agreement between you and the Company, including, but not
limited to, your offer letter with the Company dated February 1, 2015, as
amended.







--------------------------------------------------------------------------------








DENALI THERAPEUTICS INC.  PARTICIPANTSignatureSignatureNamePrinted NameTitleDate

Attachment: Denali Therapeutics Inc. Key Executive Change in Control and
Severance Plan




[Signature Page to the Participation Agreement]







--------------------------------------------------------------------------------





C-Level Executives [To the extent designated for such benefit levels by the
Administrator]


Appendix A


Denali Therapeutics Inc. Key Executive Change in Control and Severance Plan
[Amended and Restated] Participation Agreement


Denali Therapeutics Inc. (the “Company”) is pleased to inform you that you are
eligible to participate in the Denali Therapeutics Inc. Key Executive Change in
Control and Severance Plan (the “Plan”). [This Amended and Restated
Participation Agreement (this “Participation Agreement”) replaces and supersedes
in full all participation agreements under the Plan previously signed by you,
including the participation agreement signed by you on [DATE].]


A copy of the Plan has been delivered to you with this Participation Agreement.
Your participation in the Plan is subject to all of the terms and conditions of
the Plan, including this Participation Agreement. The capitalized terms used but
not defined herein will have the meanings ascribed to them in the Plan.


In order to actually become a Participant in the Plan, you must complete and
sign this Participation Agreement, and return it to: [INSERT APPLICABLE INFO].
We ask that you do so as soon as practicable.


If you are a Participant, then subject to the terms and conditions of the Plan,
you will receive the following benefits or payments under the Plan, as
applicable:


[Applicable only to Participants who are C-Level Executives as of the Initial
Adoption of the Plan: I. Change in Control


In the event of a Change in Control, the vesting schedule of any
then-outstanding and unvested Grandfathered Awards held by you will be
accelerated in part so that the number of shares, if any, subject to each such
Grandfathered Award that would otherwise have first become vested in the period
between the date of consummation of the Change in Control and the date on which
all but the unvested shares subject to each such Grandfathered Award that would
have vested in the final twelve (12) months of the vesting period will have
first become vested will immediately become vested and exercisable, as
applicable. The remaining number of shares subject to each such Grandfathered
Award representing the last twelve (12) months of vesting will continue to be
eligible to vest in accordance with the original vesting schedule within the
next twelve (12) months set forth in the applicable award agreements for such
awards, if any. By way of illustration, if, on the date of consummation of a
Change in Control, you hold an unvested Grandfathered Award in the form of stock
options that vest over a remaining period of thirty-six (36) months, then the
shares subject to such stock option that would have vested over the next
twenty-four (24) months will accelerate in full, and the shares subject to such
stock option that would have vested over the remaining twelve (12) months would
continue to vest from and after the Change in Control over the twelve (12)
months following the Change in Control, subject to the provisions of Paragraph
III.3. of this Participation Agreement. ]


II. Non-CIC Involuntary Termination


If, outside of the Change in Control Period, you incur a Non-CIC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive the following Severance Benefits:


1. Cash Severance Benefits.
a. Base Salary. Seventy five percent (75%) of your annual base salary (as in
effect as of the date of your Non-CIC Involuntary Termination or, if your
Non-CIC Involuntary Termination is pursuant to clause (iii) of the Good Reason
definition, as in effect as of immediately prior to the base compensation
reduction triggering your grounds for Good Reason) paid ratably over a period of
nine (9) months beginning on the Severance Start Date, in accordance with the
Employer’s normal payroll policies and practices.



--------------------------------------------------------------------------------







b. [Applicable only to Participants who are C-Level Executives as of the Initial
Adoption of the Plan: Pro-Rated Bonus. A lump sum payment equal to the annual
target bonus you would otherwise be eligible to receive from the Employer for
the fiscal year in which the Non-CIC Involuntary Termination occurs, assuming
the achievement of all annual targets at one hundred percent (100%), pro-rated
for the portion of such year during which you were employed by the Employer. Any
such payment will be made on the Severance Start Date. ]


2. In-Lieu of COBRA Benefit. If, on the day immediately before your Non-CIC
Involuntary Termination occurs, you and any Family Members have Qualifying
Health Coverage, a lump sum payment in an aggregate amount equal to nine (9)
months of the Monthly COBRA Premium Amount. Any such payment will be paid on the
Severance Start Date. Notwithstanding anything to the contrary in the Plan or
this Participation Agreement, if at any time the Company determines in its sole
discretion that the payments contemplated by this Paragraph II.2. of this
Participation Agreement cannot be provided to you without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), you will not receive such payment or any benefits or payments in lieu
thereof.


III. CIC Involuntary Termination


If, during the Change in Control Period, you incur a CIC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive the following Severance Benefits:


1. Cash Severance Benefits.
a. Base Salary. One hundred percent (100%) of your base salary (as in effect
immediately prior to your CIC Involuntary Termination or, if your Non-CIC
Involuntary Termination is pursuant to clause (iii) of the Good Reason
definition, as in effect as of immediately prior to the base compensation
reduction triggering your grounds for Good Reason), paid ratably over a period
of twelve (12) months beginning on the Severance Start Date, in accordance with
the Employer’s normal payroll practices.


b. Target Bonus. A lump-sum payment equal to one hundred percent (100%) of the
annual target bonus you would otherwise be eligible to receive from the Employer
for the fiscal year in which your CIC Involuntary Termination occurs, assuming
the achievement of all annual targets at one hundred percent (100%). Any such
payment will be paid on the Severance Start Date.


2. In-Lieu of COBRA Benefit. If, on the day immediately before your CIC
Involuntary Termination occurs, you and any Family Members have Qualifying
Health Coverage, a lump sum payment in an aggregate amount equal to twelve (12)
months of the Monthly COBRA Premium Amount. Any such payment will be paid on the
Severance Start Date. Notwithstanding anything to the contrary in the Plan or
this Participation Agreement, if at any time the Company determines in its sole
discretion that the payments contemplated by this Paragraph III.2. of this
Participation Agreement cannot be provided to you without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), you will not receive such payment or any benefits or payments in lieu
thereof.


3. Time-Based Equity Award Vesting Acceleration. One hundred percent (100%) of
your then-outstanding and unvested Time-Based Equity Awards automatically will
become vested in full and, if applicable, exercisable (each, an “Accelerated
Award”). The period over which an Accelerated Award may be exercised, if
applicable, will be governed by the applicable provisions of the Company’s
equity compensation plan under which such award had been granted and the related
award agreement. Any Accelerated Awards that are restricted stock units,
performance units or similar awards will be paid to you on the Release Deadline
Date; the acceleration of an Accelerated Award that is a stock option or shares
of restricted stock shall be effective immediately upon the timely effectiveness
of the Release.





--------------------------------------------------------------------------------





For the avoidance of doubt, no Company equity compensation award held by you
that is outstanding as of the Effective Date and is subject to performance-based
vesting will be subject to any “single trigger” or similar acceleration of
vesting upon a Change in Control, change of control or similar event (but will
vest upon achievement of the relevant performance metrics in connection with
such event to the extent provided under the equity award’s terms), and no such
award will be subject to acceleration of vesting in connection with a
termination of your employment upon or following a Change in Control, change of
control or similar event, in each case, unless determined otherwise by the Board
or the Compensation Committee of the Board following the date hereof; in the
event any such performance-metrics have not been achieved in connection with the
Change in Control, change of control or similar event, such performance-based
equity awards will be treated in accordance with the terms of Section 9 of the
2015 Stock Incentive Plan.


In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Administrator the
Release, as set forth therein, which must become effective and irrevocable
within the requisite period set forth in the Release and is subject to the
Release timing requirements specified in the Plan. Also, as set forth in the
Plan, any benefits or payments for which you otherwise become eligible under the
Plan will be reduced if necessary to avoid such benefits from becoming subject
to “golden parachute” excise taxes under the Code.


Please note that the Employer will withhold from any Plan benefits or payments
all applicable U.S. federal, state and local, and non-U.S. taxes required to be
withheld and any other required payroll deductions. All Severance Benefits are
subject to the terms and conditions of the Plan, including but not limited to
Section 11 of the Plan.


By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
Plan; (2) you have carefully read this Participation Agreement and the Plan; (3)
you agree that the decisions and determinations of the Administrator under the
Plan (and its authorized delegates) will be final and binding on you and your
successors, and will be given the maximum possible deference permitted by law;
and (4) you agree that your participation in the Plan and this Participation
Agreement replaces in its entirety any severance and/or change in control
provisions set forth in any offer letter, employment agreement, severance and/or
change in control agreement, and/or other agreement between you and the
Employer, including, but not limited to, your [_____].







--------------------------------------------------------------------------------








DENALI THERAPEUTICS INC.  PARTICIPANTSignatureSignatureNamePrinted NameTitleDate



Attachment: Denali Therapeutics Inc. Key Executive Change in Control and
Severance Plan


[Signature Page to the Participation Agreement]









--------------------------------------------------------------------------------





VP Level Executives [To the extent designated for such benefit levels by the
Administrator]


Appendix A


Denali Therapeutics Inc. Key Executive Change in Control and Severance Plan
[Amended and Restated] Participation Agreement


Denali Therapeutics Inc. (the “Company”) is pleased to inform you that you are
eligible to participate in the Company’s Key Executive Change in Control and
Severance Plan (the “Plan”). [This Amended and Restated Participation Agreement
(this “Participation Agreement”) replaces and supersedes in full all
participation agreements under the Plan previously signed by you, including the
participation agreement signed by you on [DATE].]


A copy of the Plan has been delivered to you with this Participation Agreement.
Your participation in the Plan is subject to all of the terms and conditions of
the Plan, including this Participation Agreement. The capitalized terms used but
not defined herein will have the meanings ascribed to them in the Plan.


In order to actually become a Participant in the Plan, you must complete and
sign this Participation Agreement, and return it to: [INSERT APPLICABLE INFO].
We ask that you do so as soon as practicable.


I. Non-CIC Involuntary Termination


If, outside of the Change in Control Period, you incur a Non-CIC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive the following Severance Benefits:


1. Cash Severance Benefits. Fifty percent (50%) of your annual base salary (as
in effect as of the date of your Non-CIC Involuntary Termination or, if your
Non-CIC Involuntary Termination is pursuant to clause (iii) of the Good Reason
definition, as in effect as of immediately prior to the base compensation
reduction triggering your grounds for Good Reason) paid ratably over a period of
six (6) months beginning on the Severance Start Date, in accordance with the
Employer’s normal payroll policies and practices.


2. In-Lieu of COBRA Benefit. If, on the day immediately before the Non-CIC
Involuntary Termination occurs, you and any Family Members have Qualifying
Health Coverage, a lump sum payment in an aggregate amount equal to six (6)
months of the Monthly COBRA Premium Amount. Any such payment will be paid on the
Severance Start Date. Notwithstanding anything to the contrary in the Plan or
this Participation Agreement, if at any time the Company determines in its sole
discretion that the payments contemplated by this Paragraph I.2. of this
Participation Agreement cannot be provided to you without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), you will not receive such payment or any benefits or payments in lieu
thereof


II. CIC Involuntary Termination


If, during the Change in Control Period, you incur a CIC Involuntary
Termination, then subject to the terms and conditions of the Plan, you will
receive the following Severance Benefits:


1. Cash Severance Benefits.


a. Base Salary. Seventy five percent (75%) of your annual base salary (as in
effect immediately prior to your CIC Involuntary Termination or, if your Non-CIC
Involuntary Termination is pursuant to clause (iii) of the Good Reason
definition, as in effect as of immediately prior to the base compensation
reduction triggering your grounds for Good Reason), paid ratably over a period
of nine (9) months beginning on the Severance Start Date, in accordance with the
Employer’s normal payroll policies and practices.





--------------------------------------------------------------------------------





b. Target Bonus. A lump sum payment equal to one hundred percent (100%) of the
annual target bonus you would otherwise be eligible to receive from the Employer
for the fiscal year in which your CIC Involuntary Termination occurs, assuming
the achievement of all annual targets at one hundred percent (100%). Any such
payment will be paid on the Severance Start Date.


2. In-Lieu of COBRA Benefit. If, on the day immediately before your CIC
Involuntary Termination occurs, you and any Family Members have Qualifying
Health Coverage, a lump sum payment in an aggregate amount equal to nine (9)
months of the Monthly COBRA Premium Amount. Any such payment will be paid on the
Severance Start Date. Notwithstanding anything to the contrary in the Plan or
this Participation Agreement, if at any time the Company determines in its sole
discretion that the payments contemplated by this Paragraph II.2. of this
Participation Agreement cannot be provided to you without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), you will not receive such payment or any benefits or payments in lieu
thereof.


3. Time-Based Equity Award Vesting Acceleration. One hundred percent (100%) of
your then-outstanding and unvested Time-Based Equity Awards automatically will
become vested in full and, if applicable, exercisable (each, an “Accelerated
Award”). The period over which an Accelerated Award may be exercised, if
applicable, will be governed by the applicable provisions of the Company’s
equity compensation plan under which such award had been granted and the related
award agreement. (For the avoidance of doubt, no outstanding Company equity
compensation award held by you that is subject to performance-based vesting will
be accelerated, other than as provided in the related award agreement or plan
under which the award was granted.) Any Accelerated Awards that are restricted
stock units, performance units or similar awards will be paid to you on the
Release Deadline Date; the acceleration of an Accelerated Award that is a stock
option or shares of restricted stock shall be effective immediately upon the
timely effectiveness of the Release.


In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Administrator the
Release, as set forth therein, which must become effective and irrevocable
within the requisite period set forth in the Release and is subject to the
Release timing requirements specified in the Plan. Also, as set forth in the
Plan, any benefits or payments for which you otherwise become eligible under the
Plan will be reduced if necessary to avoid such benefits from becoming subject
to “golden parachute” excise taxes under the Code.


Please note that the Employer will withhold from any Plan benefits or payments
all applicable U.S. federal, state and local, and non-U.S. taxes required to be
withheld and any other required payroll deductions. All Severance Benefits are
subject to the terms and conditions of the Plan, including but not limited to
Section 11 of the Plan.


By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
Plan; (2) you have carefully read this Participation Agreement and the Plan; (3)
you agree that the decisions and determinations of the Administrator under the
Plan (and its authorized delegates) will be final and binding on you and your
successors, and will be given the maximum possible deference permitted by law;
and (4) you agree that your participation in the Plan and this Participation
Agreement replaces in its entirety any severance and/or change in control
provisions set forth in any offer letter, employment agreement, severance and/or
change in control agreement, and/or other agreement between you and the
Employer.


[Signature page follows.]





--------------------------------------------------------------------------------








DENALI THERAPEUTICS INC.  PARTICIPANTSignatureSignatureNamePrinted NameTitleDate

Attachment: Denali Therapeutics Inc. Key Executive Change in Control and
Severance Plan




[Signature Page to the Participation Agreement]

